DETAILED ACTION
This action is made in response to the amendments/remarks filed on September 1, 2021. This action is made final.	
Claims 19-26 and 28-37 are pending. Claims 1-18 have been previously cancelled by preliminary amendment filed on January 27, 2020.  Claim 27 was previously cancelled. Claims 19, 25, 30, 36, and 37 have been amended. Claims 1, 36 and 37 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s argument filed 9/1/2021 has been fully considered but are moot in light of the new grounds of rejection.  It is noted that the previously cited primary reference of Halushka teaches the newly added limitation. The reconsideration of the previously cited Halushka reference was made as a result of the newly added limitation, thus a final rejection is proper.
	Previously cited Halushka teaches a method/system for automatically and manually reviewing a pathology specimen in a stepwise fashion, wherein a pathology specimen is divided into a plurality of subregions for review.  Halushka further teaches displaying a subregion in a large viewport (i.e., second part in an observation area) and further teaches displaying the large viewport alongside a thumbnail version of the whole slide image with an outline of the currently displayed subregion as illustrated in Fig. 3.  Accordingly, the outline of the currently displayed subregion with respect to its position 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 19-25, 28-31, and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halushka et al. (USPPN: 2014/0029813; hereinafter Halushka) in further view of Adams et al. (USPPN: 2008/0123916; hereinafter Adams).
As to claim 19, Halushka teaches An information processing apparatus, comprising (e.g., see Fig. 1, [0007]): 
a central processing unit (CPU) configured (e.g., see Fig. 1, [0021]) to: 
cause a display device to display a first part of a microscopic image of a specimen (e.g., see Fig. 3, [0003], [0006]-[0008] teaching a display device for displaying a first part of a pathology specimen under microscope); 
receive an instruction to change the displayed first part of the microscopic image (e.g., see Fig. 4, [0018], [0028] teaching receiving instructions to change the display from the one portion of the particle to another portion); 
set a display mode of the display device as one of a normal mode or a guide mode (e.g., see Fig. 4, [0018], [0028] teaching that a user can toggle between different display modes), wherein 
in the normal mode, a second part of the microscopic image is set based on the first part of the microscopic image and the instruction (e.g., see [0005] teaching a typical pan-and-zoom interface in which a user can manually navigate to different portions of a slide), 
in the guide mode, the second part of the microscopic image is set based on the first part of the microscopic image, the instruction, and guide data (e.g., see [0016], [0018], [0027] teaching a subregion viewing mode in which a user can navigate between sequential views of subregions of the particle), and 
the guide data includes coordinates of the microscopic image (e.g., see [0027] wherein each subregion includes coordinates of the image); and cause the display device to display the second part of the microscopic image on an observation area, wherein the guide data is set based on an analysis of the microscopic image of the specimen (e.g., see Fig. 3, [0023], [0027], [0029] wherein the subregion is viewed in a large viewport (i.e., observation area) wherein the navigation and display is determined based on an analysis of the specimen); and
cause the display device to display visual indication data which indicates a direction in which the specimen in the microscopic image extends out of the observation area (e.g., see Fig. 3, [0028] wherein a large subregion viewport is displayed alongside a thumbnail version of the whole slide image with an outline of the currently displayed subregion, thereby providing an indication as to an indication of the direction in which the specimen extends outside of the large subregion viewport).

Halushka teaches instructions for changing the display of the microscopic image wherein a user can pan the image in the X and Y axes (e.g., see [0005]). A skilled wherein the instruction includes a direction of the change and an amount of the change (e.g., see Figs. 7-10, [0025], [0026] teaching a panning operation which includes a direction and amount).  Accordingly, it would have been obvious to modify Halushka in view of Adams to enable a smooth, slow pan across an image to gain useful context and orientation when screening and navigating large images (e.g., see [0022] of Adams).

As to claim 20, the rejection of claim 19 is incorporated.  Halushka further teaches wherein the instruction corresponds to a scroll direction and a scroll amount (e.g., see [0016], [0029] teaching navigation controls including a direction and amount).  

As to claim 21, the rejection of claim 19 is incorporated. Halushka further teaches wherein the guide data corresponds to an aggregate of the coordinates associated with a plurality of on a center line of the specimen (e.g., see Fig. 3 wherein the segmented subregions are the aggregate of the coordinates associated with a plurality of points and the guide data is arranged along the center line of the specimen.  See also [0028] teaching the use of coordinates for the sequence of subregions and [0019] teaching a center line between the regions).  

As to claim 22, the rejection of claim 19 is incorporated. Halushka further teaches wherein the CPU is further configured to cause the display device to display the guide data at a center area of a display range (e.g., see Fig. 3 wherein the guide data is displayed at a center area of a display range).  

As to claim 23, the rejection of claim 19 is incorporated. Halushka further teaches wherein the CPU is further configured to cause the display device to display the guide data on a thumbnail map, and the thumbnail map includes an entirety of the microscopic image (e.g., see Fig. 3, [0028] teaching displaying the guide data on a thumbnail map including an entirety of the microscopic image).  

As to claim 25, the rejection of claim 19 is incorporated. Halushka further teaches wherein the CPU is further configured to cause the display device to display the guide data on an observation area (e.g., see Fig. 3 wherein the guide data is presented to a user for observation).  

As to claim 28, the rejection of claim 19 is incorporated. Halushka-Adams teach the microscopic image includes a plurality of specimens (e.g., see Fig. 1 of Halushka and Figs. 11, [0031] of Adams teaching the microscopic image includes a plurality of specimens). 
Adams further teaches wherein the CPU is further configured to calculate, based on the plurality of specimens and the guide data, a display range on the second part of the microscopic image such that an observation image of a first end of a first specimen of the plurality of specimens is followed by a second end of a second specimen of the plurality of specimens (e.g., see Fig. 12, [0033] wherein based on the plurality of images and coordinates of the initial image (i.e., guide data), a display range for subsequent images are determined such that the image of a first end of a specimen is followed by a second end of the second specimen).

As to claim 29, the rejection of claim 19 is incorporated.  Halushka further teaches wherein the CPU is further configured to: determine a center point of a display range on the microscopic image, as a first center point (e.g., see [0019] teaching identifying a center point of a subregion);  Page 4 of 8Application No. 16/590,880 Preliminary Amendment 
determine, as a second center point, a first point of a plurality of points corresponding to the first center point on a line segment wherein the line segment connects adjacent points included in the guide data (e.g., see [0019] teaching identifying plurality of center points of a plurality of subregions and and their adjacent region for a navigational path); and 
calculate the display range on the microscopic image based on the first center point and the second center point (e.g., see [0019] wherein the navigational path is based on the center point of the first image and the center point of the second image).  

As to claim 30, the rejection of claim 29 is incorporated.  Halushka further teaches wherein the CPU is further configured to determine a second point of the plurality of points on the center line closest to the first center point, as the second center point (See 112 rejection above. e.g., see [0029] wherein the next point is the next closest step to the center of the previous image).  

As to claim 31, the rejection of claim 19 is incorporated.  Halushka further teaches wherein the CPU is further configured to fetch, in the guide mode, an observation image from a memory (e.g., see [0023] wherein a previously stored image can be retrieved).  

As to claim 35, the rejection of claim 19 is incorporated.  Halushka further teaches wherein the guide data is generated by a server, and the CPU is further configured to acquire the guide data from the server (e.g., see [0026] wherein the data is retrieved remotely).

As to claim 36, the claim is directed to the method operating on the apparatus of claim 1 and is similarly rejected.

As to claim 37, the claim is directed to the system of the apparatus of claim 1 and further recites a scanner (e.g., see [0023]); and a memory (e.g., see Fig. 1, [0023]) and is similarly rejected.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halushka, Adams, as applied above, and in further view of Dekel (USPPN: 2010/0290678; hereinafter Dekel).
As to claim 24, the rejection of claim 19 is incorporated. Halushka further teaches wherein the CPU is further configured to cause the display device to display the guide data as a point sequence line (e.g., see Fig. 3 of Halushka).
While Halushka teaches providing the guide data as a point sequence line and further teaches indicating the current position of the viewed image with respect to the entire slide image, thus illustrating directionality associated with the specimen, Halushka fails to explicitly teach the guide data is a visual indication of a specific direction associated with the specimen.
However, in the same field of endeavor of graphical user interfaces for digital pathology images, Dekel teaches the guide data is a visual indication of a specific direction associated with the specimen (e.g., see Fig. 10, [0071] teaching a visual indication of a panning direction wherein the visual indicator indicates that which was already navigated, where the user is currently, and a path yet to be viewed along the specimen). Accordingly, it would have been obvious to modify Halushka-Adams in view of Dekel in order to easily indicate to a user where they are in reviewing a pathological sample (e.g., see [0071] of Dekel).


Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halushka, Adams, as applied above, and in further view of Ivashin et al. (USPPN: 2007/0097150; hereinafter Ivashin).
As to claim 26, the rejection of claim 19 is incorporated. Halushka fails to teach the display device to display a scroll direction of a display range.  
the display device to display a scroll direction of a display range (e.g., see Figs. 5B, 7, [0036] teaching a visual indication of a panning direction.  See also Fig. 4 of Halushka teaching a guide mode).  Accordingly, it would have been obvious to one of ordinary skill in the art, to modify Halushka-Adams in view of Ivashin in order to provide feedback to a user in a non-intrusive manner such that user input may be easily modified (e.g., see [0006] of Ivashin).


Claims 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halushka, Adams, as applied above, and in further view of Ehlke et al. (USPPN: 2011/0060766; hereinafter Ehlke).
As to claim 32, the rejection of claim 19 is incorporated.  Halushka further teaches further comprising a controller that includes a crosskey button [and a stick], wherein the circuitry is further configured to receive the instruction via at least one of the crosskey button or the stick (e.g., see [0019] teaching receiving instructions via hardware buttons).
Halushka-Adams fails to teach a stick.
However, in the same field of endeavor of graphical user interfaces for navigating data, Ehlke teaches a controller that includes a stick, wherein the circuitry is further configured to receive the instruction via at least one of the crosskey button or the stick (e.g., see [0092] teaching a joystick for navigating image data).  Accordingly, it would have been obvious to modify Halushka-Adams in view of Ehlke as a simple substitution of one known type of input (e.g., softkey, mouse, etc.) for another (e.g., joystick) to yield the predictable results for providing precise control (See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).	

As to claim 33, the rejection of claim 32 is incorporated.  Ehlke further teaches wherein the controller further comprises a tilt sensor, and the tilt sensor is configured to input the instruction based on a detection of a tilt of the controller (e.g., see [0092] of Ehlke wherein the user input can be received through a joystick (i.e., tilt sensor)).  

As to claim 34, the rejection of claim 32 is incorporated.  Halushka further teaches wherein the CPU is further configured to receive, from a server, the second part of the microscopic image based on a request from the controller (e.g., see [0026] wherein the images are received remotely).  

Relevant Art not Cited
	As a courtesy, below are references the examiner found to be related to Applicant’s disclosure.  Applicant is encouraged to review the references when filing any subsequent amendments/remarks.
Trimby et al. (USPPN: 2007/0276709): generating a path comprising a plurality of nodes associated with a previously created path
Jakobson (USPPN: 2009/0281719): displaying navigational information


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179